Wood, J., (after stating the facts.) The ruling of tl court was correct. The conviction of Ware of the crime of pet larceny was not shown by the record itself or a certified cop thereof. The attempt to identify the record in the manner indicated was insufficient. The successor of the'justice of the peace before whom the alleged conviction was had was the custodian •of the record (Kirby’s Digest, § 4546), and the proper one to indentify same. It could not be done by secondary evidence, without laying the foundation therefor, which was not done in this case. No reason was given why the magistrate who rendered the alleged judgment, or his successor in office, was not present to identify the record. Secondary proof was not proper until this was done. The proof offered to establish the record in this case was incompetent. Affirmed.